Citation Nr: 0804512	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-06 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for seborrheic 
dermatitis.

2.  Entitlement to service connection for dystrophic 
toenails.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to April 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in January 2008.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The veteran does not have seborrheic dermatitis that is 
related to service.

2.  The veteran does not have dystrophic toenails that are 
related to service.


CONCLUSIONS OF LAW

1.  The veteran does not have seborrheic dermatitis that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The veteran does not have dystrophic toenails that are 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2003, March 2006 and May 2006.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of each 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured an examination in furtherance of his 
claims.  The Board notes that during his January 2008 Board 
hearing, the veteran noted that he was treated for his 
seborrheic dermatitis immediately following service for 
approximately six months at the Chicago Illinois VA medical 
center/and or VA Hospital.  However, as the veteran's 
representative pointed out in the hearing, the RO attempted 
to retrieve these records to no avail because the Chicago 
VAMC only archived records back to 1974, thus the records of 
his six months of treatment cannot be obtained.  VA has no 
duty to inform or assist that was unmet.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

At the outset, the Board notes that the veteran's 
representative at the January 2008 Board hearing stated that 
the veteran was no longer claiming that his disabilities were 
related to his exposure to herbicides while stationed in 
Vietnam.  Specifically, the veteran contended that he 
developed his seborrheic dermatitis and dystrophic toenails 
while serving in Vietnam.  Regarding his skin problems, he 
contends that he first noticed a skin rash after he received 
a gunshot wound and went to see a medic.  The veteran stated 
that he was given a salve to put on the rash, but it kept 
spreading to all parts of his body.  The veteran noted that 
since his service in Vietnam, he has continuously experienced 
skin rashes, and stated that he did not have any type of rash 
or allergies prior to entry into the military.  At his 
hearing, the veteran noted that in service, his skin rash 
(now diagnosed as seborrheic dermatitis), was primarily 
located on his back and head, but now it is all over, and 
dries and flakes off.  Regarding his foot (now diagnosed as 
dystrophic toenails), the veteran contends that he was 
walking through swampy areas, and rice patties, and believes 
that this caused him to develop a foot fungus.

During his January 2008 Board hearing, the veteran stated 
that immediately after leaving the military, he followed up 
with VA regarding his skin rash, and was given a solution to 
take baths in and a solution to oil down with.  He noted that 
the rash would clear up, and when it would come back, he 
would not go back to VA for treatment but instead applied the 
solutions he was initially given to use.  The veteran stated 
that he sought treatment at VA for about six months 
immediately following discharge, but then just used the 
lotions when he had flare-ups.  The veteran noted that he had 
been seeking treatment through a private doctor for the past 
ten years.  In sum, the veteran stated that he had been 
treating his seborrheic dermatitis and dystrophic toenails on 
his own with topical solutions continuously since the time he 
left the military, even though he did not continuously seek 
treatment from a doctor.

Initially, the Board notes that the SMRs are completely 
devoid of any treatment for, or complaints relating to, any 
sort of skin disorder/condition or foot fungus.  Further, the 
July 1967 entrance examination and the April 1969 discharge 
examination both note normal clinical evaluations of the 
skin.

The veteran was afforded a VA examination in October 2003.  
At this examination, the veteran reported that he had flaking 
over his face and feet and was told in the military that he 
had a fungus.  He reported that he used desoximetasone over 
the face and the foot, prescribed to him by an outside 
dermatologist, and also used Selsun shampoo.  The veteran 
reported that he was also recently placed on a course of 
griseofulvin micro emulsion 500 for one month and had been 
taking that for two days.  The examiner noted that the 
veteran had no local skin symptoms or systematic symptoms, 
but he did have mild pruritus over his face and over his 
scalp occasionally.  The examiner also noted that the scalp 
was within normal limits, and he had no malignant neoplasms, 
no benign neoplasms, and no urticaria.

On examination, the examiner noted that the veteran's face 
had some mild dyschromia, scaling, and some mild erythema.  
However, the examiner noted, no scarring alopecia, no 
alopecia areata, no hyperhidrosis, no acne or chloracne, no 
primary cutaneous vasculitis, and no erythema multiforme.  
The examiner diagnosed the veteran with mild seborrheic 
dermatitis, and toe nails that were mildly dystrophic, and 
commented that neither condition was the result of exposure 
to Agent Orange while in Vietnam.

The record contains a March 2005 letter from M.M., M.D. 
diagnosing the veteran with post-inflammatory 
hyperpigmentation of the abdomen and left leg, and tinea 
unguis at L1 and R1 toenails, and noted that no additional 
treatment was needed beyond the Lamisil the veteran was 
already using.

Treatment notes dated from September 2003 through April 2005, 
contain a September 2003 entry noting that the veteran needed 
a lipid test because he had fungus on both big toes that will 
not go away.  Another entry dated in October 2003, noted that 
the veteran was still itching on his head and hands and had 
been using Selsun Blue which helped somewhat; and an April 
2005 entry contained a diagnosis of dermatitis.

The file also contains a dermatopathology report dated in 
October 2005 from V.I., M.D., of the Dermatology Associates, 
providing a clinical impression of porokeratosis vs. ED vs. 
other; and a microscopic diagnosis of atrophic epidermis with 
lichnoid interface dermatitis, and noting that these changes 
may be seen in atrophic lichen planus or possibly a drug 
reaction, and noted that the lack of periadnexal and deep 
inflammation made lupus less likely.

Treatment reports from M.M., M.D., dated from March 2005 
through January 2006, contain treatment for the veteran's 
skin and his toenail fungus.  Specifically, a March 2005 
entry noted that the veteran had dark spots on his leg and 
arm, since Vietnam, and stated that it started as a rash and 
then got dark, noted occasional itching and questioned 
whether this could possibly be connected to agent orange.  
Regarding the toenails, Dr. M. noted that the veteran was 
prescribed Lamisil pills which cleared up all but one 
toenail.  An entry dated in October 2005, again noted dark 
spots, and stated that the veteran believed his skin 
condition was related to agent orange.  The examiner noted 
some hyperpigmentation, and noted pigmented atrophic plaque 
on the lateral left leg, and gave an impression of 
porokeratosis.  Additionally, Dr. M. noted that most lesions 
developed a long time after the veteran's service in Vietnam, 
and therefore, he could not link his skin condition with 
agent orange exposure.

In January 2006, the veteran submitted pictures of his back, 
noting that they were taken at a time when his back itched 
and flared up with bumps.

In this case, there is evidence of current disabilities-
seborrheic dermatitis and dystrophic toe nails, as diagnosed 
by the October 2003 VA examination.  However, as noted above, 
the veteran's SMRs do not contain complaints or treatment 
related to any type of skin disability or foot fungus, and 
the veteran's entrance and discharge examinations reveal a 
normal clinical evaluation for the skin and feet.  The 
veteran noted on his VA Form 9, substantive appeal, that he 
was treated for fungus and a skin disease during his military 
tour on February 26, 1969.  Although his SMRs do contain an 
entry on this date noting that an x-ray was taken of the left 
forearm, this entry did not mention a skin disorder or foot 
fungus.  Further, although the veteran argued that he 
continuously battled with recurring skin problems and foot 
fungus since his discharge from the military, the first 
documented post-service medical evidence in the record 
pertaining to a skin disability is the October 2003 VA 
examination where the veteran was diagnosed with mild 
seborrheic dermatitis and mildly dystrophic toenails.  
Although the Board acknowledges that the veteran stated he 
sought treatment for both disabilities immediately following 
discharge at the Chicago VAMC, unfortunately an inquiry was 
made and these records are not available for the time period 
in question (1969-1970).  Moreover, further evidence of a 
lack of continuity of symptomatology following service is 
found in an October 2005 treatment record by Dr. M., who 
stated that the veteran's skin lesions developed a long time 
after his service in Vietnam.  Lastly, the Board notes that 
there is no medical evidence of record linking the veteran's 
currently diagnosed seborrheic dermatitis or dystrophic 
toenails to military service.

The Board notes in passing that the record shows that the 
veteran served in Vietnam.  Therefore, exposure to herbicides 
is conceded.  38 C.F.R. § 3.307(a)(6)(iii).  However, 
seborrheic dermatitis is not a disease noted under 38 C.F.R. 
§ 3.309 as a disease having a positive association with 
herbicide exposure.  Therefore, the veteran's seborrheic 
dermatitis is not presumed to be the result of in-service 
disease or injury.  Further, the record does not contain 
medical evidence linking the veteran's seborrheic dermatitis 
to herbicide exposure, and in fact, both the October 2003 VA 
examiner, and Dr. M., the veteran's private physician, 
specifically stated that that the veteran's skin disability 
was not related to herbicide exposure from his time spent in 
Vietnam.

In sum, although the veteran is currently diagnosed with 
seborrheic dermatitis and dystrophic toenails, there is no 
evidence of in-service incurrence or aggravation, and no 
evidence of record medically relating either disability to 
military service, including in-service herbicide exposure.  
Absent a medical opinion in the record of a relationship to 
military service in general, or specifically, to exposure to 
herbicide agents during military service and the development 
of seborrheic dermatitis and/or dystrophic toenails, the 
veteran's service connection claim must be denied.

Although the veteran contends that his seborrheic dermatitis 
and dystrophic toenails are related to service, there is no 
indication, and he does not contend, that he has any 
education, training, or experience that would make him 
competent to render medical opinions concerning etiological 
relationships.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2007).


ORDER

Entitlement to service connection for seborrheic dermatitis 
is denied.

Entitlement to service connection for dystrophic toenails is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


